Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7, and 34-42 are pending for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Response to Arguments
It is noted that that rejection of claims 1-4 and 10-14 over Sanford is withdrawn.  However, the rejection of claims 1, 3-5, 7 and 34-42 are maintained for the reasons set forth below.  Applicant’s arguments with respect to Sanford et al. will be addressed as it relates to the maintained rejections.
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.  Applicants argued that “Sanford is silent on the concurrent use of microRNA and CNPs, as required by claim 1.”  Moreover, Applicants argued that the “reference fails, for example, to provide any disclosure related to methods of successfully forming microRNA-CNP conjugates, or any data showing anti-inflammatory effects achieved upon administering microRNA-CNP conjugates to a subjected afflicted with a wound.”
Contrary to Applicant’s assertions, Sanford et al. clearly provide suggestion and motivation for designing microRNA-CNP conjugates, see ¶ [0082] of Sandford et al.:

This passage of Sandford et al. clearly teach the design of nanoparticle conjugates of cerium oxide with microRNA.
Additionally, Rademacher et al. is newly cited below.  Rademacher et al. describe nanoparticle-RNA conjugates.  The conjugates of Rademacher et al. include wherein the nanoparticle comprises a paramagnetic metal, include lanthanide+3 metals, and further wherein the nanoparticle comprises microRNA.  The conjugates of Rademacher et al. are also disclosed as useful in controlling gene expression associated with inflammatory pathways, as described below.  Rademacher et al. teach methods involving the covalent linkage of RNA ligands to a nanoparticle comprising a core of metal and/or semiconductor atoms.  See the methods section of this reference.  Therefore, contrary to Applicant’s assertions, the prior art provide clear suggestion and motivation for the skilled artisan to attach RNA ligands, including microRNA, to nanoparticles (including methods of lanthanide+3 metals; see pages 28-38).
Regarding Constanzo et al., Applicant argued that “Costanzo fails to cure the deficiencies of Sandford, as the reference also does not establish a direct connection between CNP-microRNA conjugates and inflammation treatment…”
Finally, Applicants argued that they have  “discovered, experimentally validated, and successfully developed a specific solution for treating wound-associated inflammation using 
synergy between CNPs and miRNA, especially with respect to wound-associated inflammation reduction.”
Contrary to Applicant’s assertions, the rejection of the instant claims over Sanford et al. in view of Costanzo et al.  has been modified.  However, in response to Applicant’s arguments against these references it is noted that the instant claims are not limited to the specific microRNA used in the specification as filed to produce the “synergistic effects” described in the specification as filed.  Applicant’s showing of “synergistic effects” in the specification as filed is not commensurate in scope with the instantly rejected claims, because they are not limited to wherein the cerium oxide nanoparticles are conjugated with miR146a.
Therefore, contrary to Applicant’s assertions, as previously stated the use of cerium oxide was known in the art at the effective filing date of the instant invention to be useful in the treatment of inflammation associated with wounds.
Regarding the rejection of the instant claims further in view of Thibonnier et al., Applicants “respectfully traverses at least because Thibonnier does not cure the deficiencies of Sandford with respect to claim 1, from which claims 34-38 depend.”  In regards to this point, again it is pointed out that instant claims 35-38 do not recite wherein the microRNA is miRNA-146a.  Therefore, Applicant’s arguments with respect to these claims are not persuasive, because they are not 
With respect the remaining claims, 34 and 39-42, Applicant’s arguments with respect to the synergistic effects observed in the specification as filed, which are not considered to be “additive,” are not persuasive.
The prior art provides clear suggestion and motivation to use both CNP (lanthanide+3-microRNA; Rademacher and Sanford) and  miRNA146-nanoparticles for the use of treatment of oxidative stress and inflammation (Thibbonier et al., Para. [0008]).  Applicants arguments, and suggest a synergistic effect based upon a comparison between the use of mir146a alone, CNP alone, and their combination on wound healing.  However, there is no evidence that the combination of the nanoparticle-miR146a and the CNP-microRNA described in the cited references would not also provide a synergistic effect on treatment of oxidative stress and inflammation.  As stated above, Applicants compared the effects of miR146a alone, and CNP alone, and did not address the prior art compounds.
The arguments of counsel do not take the place of evidence of non-obviousness. See MPEP 716.01(c).  The claims remain rejected for the reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher et al. (WO2005/116226A2) in view of Sandford et al. (WO2015058037A1), and further in view of Costanzo et al. (US2013/0273659A1).
The instant claims are drawn to a method for treating or preventing inflammation in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising microRNA-conjugated cerium oxide nanoparticles, wherein the inflammation is associated with a wound.
Regarding claim 1, Rademacher et al. describe nanoparticles comprising a core including metal and/or semiconductor atoms, wherein the core is linked to RNA ligands.  The RNA ligands are short RNA sequences, including siRNA and micro-RNA sequences, see page 2, last ¶.  Rademacher et al. also teach that the RNA-nanoparticles of the invention can be used to down regulate expression in gene pathways.  In one embodiment, Rademacher et al. teach that an example of pathways that may be targeted, either for study or treatment, include inflammatory pathways and metabolic pathways.  Rademacher et al. further teaches that this includes modulation of glucose production in type II diabetes (See page 16, lines 6-12).
Rademacher et al. teach that the nanoparticles of their invention a preferably have strong paramagnetic properties.  Examples of nanoparticles which have cores comprising a paramagnetic metal, see the following taken from page 14:

    PNG
    media_image1.png
    70
    613
    media_image1.png
    Greyscale

Rademacher et al. teach nanoparticles-miRNA conjugates, wherein the nanoparticle that may comprise a lanthanide+3 paramagnetic metal, which includes Cerium.  However this reference does not explicitly disclose wherein the nanoparticles comprise Cerium oxide.  
Sandford discloses a method for treating  and/or preventing inflammation and/or oxidative stress in a subject in need thereof (Para. [0065]) comprising the administration of cerium oxide nanoparticles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. with the teachings of Sandford to include the use of nanoceria as the nanoparticle in the described nanoparticle-microRNA conjugates for use in a method for treating an inflammatory condition.  One of ordinary skill in the art would have been motivated to make this modification, because Sanford et al. teach that the proposed use of nanoceria for the prevention and/or treatment of inflammation and/or oxidative stress related events and diseases (e.g. reactive oxygen species (ROS) mediated diseases).  This conclusion is based in part upon a belief that “cerium oxides may function as catalytic scavengers of free radicals ... the nanoceria particles reside in intravascular or interstitial spaces, wherein they may reduce oxidative stress and inflammation by eliminating free radicals or reducing autoimmune responses (See [0065]-[0066]).   Modifying the nanoparticle-microRNA of Rademacher et al. by Sandford to include nanoceria in a method for treating inflammation would have been obvious because the nanoparticle-microRNA compounds of Rademacher et al. and the nanoceria particles of Sanford et al. are both described as useful for the same purpose, treating and/or preventing inflammation and/or oxidative stress.
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conjugates of Rademacher et al. with the nanoceria of Sandford to produce microRNA-conjugated cerium oxide nanoparticles (CNPs).  This modification is obvious because Sanford et al. also teach that the disclosed nanoceria particles may also be conjugated with nucleic acid, see the following:  “In a particular embodiment of the invention, a conjugate comprising (1) a nanoparticle comprising ceria and malic acid, or, a ceria nanoparticle prepared in the presence of malic acid; and (2) a biologically active agent, is provided. In particular embodiments, the biologically active agent comprises nucleic acid material, such as, for example, ... micro ribonucleic acid (miRNA),”...(see ¶ [0082]).
Regarding claims 1, 3, 5 and 7, Rademacher et al. in view of Sandford discloses the method of claim 1, but the cited references fail to explicitly disclose wherein the inflammation is associated with a wound, and further wherein there is an increased rate of wound closure in the subject.
However, Costanzo et al. teaches wherein the inflammation is associated with a wound (Para. (0003) “[T]he origin of the use of nanoceria in nanomedicine can be traced to the seminal work of Bailey and Rzigalinski, ... While no in vivo medical benefits were reported, benefits were postulated for treatments with these ceria nanoparticles, including reduced inflammation associated with wounds, ... ; Para. [0002) the invention relates to nanoparticles prepared with biocompatible materials, to methods of preparing such nanoparticles, and to the use of such nanoparticles to treat disease; Para. (0072) a conjugate comprising (1) a nanoparticle comprising a metal oxide, such as, but not limited to, cerium oxide or iron oxide, and a nucleobase. and (2) a biologically active agent comprising, for example, small interfering ribonucleic acid (siRNA), micro ribonucleic acid (miRNA) or an aptamer/riboswitch, is provided). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. in view of Sandford with the teaching of Costanzo et al. for the purpose of developing methods for treating or preventing various inflammation-related events.  Regarding whether or not the cited references would result in an increase rate of wound closure, absent evidence to the contrary, since the prior art discloses the general conditions of the claimed invention, namely the administration of cerium oxide particles for preventing inflammation associated with wounds, the ordinary artisan would expect compounds of similar composition to produce the same results as set forth in the instant claims, i.e. increased rate of wound closure.  
Regarding claim 4, Rademacher et al. in view of Sandford et al. fails to disclose wherein the subject is a diabetic subject.  However, it would have been obvious to one of ordinary skill in 
Moreover, regarding the method of administration, and dosing of the cerium oxide composition as set forth in claims 5 and 7, absent evidence of unexpected results, since the general conditions of the instant invention are described in the prior art, determining the optimal timing and dose of administration and mode of administration, involves only routine skill in the art. The motivation of doing so would be to develop effective methods using the optimum conditions of administration.
Claims 34-42 stand rejected under 35 U.S.C. 103 as being unpatentable over Rademacher et al. in view of Sandford et al. (as applied above) in view of Thibonnier (US2015/0232837A1) for the reasons of record.
Regarding claims, 34 and 39, Rademacher et al. in view of Sandford (applied above) discloses a pharmaceutical composition (Para. [0068) a pharmaceutical composition) comprising miRNA-conjugated cerium oxide nanoparticles (CNPs) (Para. [0068) a pharmaceutical composition comprises nanoparticles comprising ceria and malic acid, or, ceria nanoparticles prepared in the presence of malic acid; Para. [0082] In a particular embodiment of the invention, a conjugate comprising (1) a nanoparticle comprising ceria and malic acid, or, a ceria nanoparticle prepared in the presence of malic acid; and (2) a biologically active agent, is provided. In 
Rademacher et al. and Sandford fail to disclose miRNA146a-conjugated cerium oxide nanoparticles (CNPs), wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation.
However, Thibonnier teaches a pharmaceutical composition comprising miRNA146-nanoparticles for the use of treatment of oxidative stress and inflammation (Para. [0008] disclosed herein are methods and compositions for the modulation of chronic visceral inflammation using microRNA (miRNA) agents and targeting agents ... In some embodiments, modulation of inflammation is the reduction of inflammation; Para. [0062] the composition further comprises a nanoparticle, such as an exosome, wherein the nanoparticle has a diameter of no more than 100 nm; Paras. [0059) and [0062] miRNAs are implicated in the inflammatory processes and oxidative stress that accompany heart failure, atherosclerosis, coronary artery disease, dyslipidemia, obesity, type 2 diabetes mellitus, cancer and the ageing process ... the miRNA molecules are one of 207 miRNAs involved in inflammation (the "lnflaRNOme"). In particular, the lnflaRNOme includes ... hsa-miR-146a-5p... Para. [0032] the compounds described herein are comprised in a pharmaceutical composition). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford to include miRNA146a-conjugated cerium oxide nanoparticles (CNPs), since where the general conditions of the claim are disclosed in the prior art, developing miRNA146a-conjugated cerium oxide nanoparticles (CNPs) involves only routine 
Further, in regards to the limitation relating to "wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior arts are capable of performing the intended use, it meets the limitation for "wherein the miRNA146a-conjugated cerium oxide nanoparticles (CNPs) are configured to synergistically reduce oxidative stress and inflammation."
Regarding claims 35 and 40, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of claim 39, but Sandford et al. fails to explicitly disclose wherein the surface of the CNPs is coated with one or more biocompatible molecules selected from hyaluronic acid, collagen, and fibrinogen.
However, Thibonnier also teaches the pharmaceutical composition further comprising collagen (Para. (0126] Pharmaceutical formulations for oral administration can be formulated using pharmaceutically acceptable carriers well known in the art in appropriate and suitable dosages….Pharmaceutical preparations for oral use can be formulated as a solid excipient, ...Suitable solid excipients are ... and proteins, e.g., gelatin and collagen).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford et al. to include wherein the surface of the CNPs is coated with one or more biocompatible molecules selected from hyaluronic acid, collagen, and fibrinogen, since where the general conditions of the claim are disclosed in the prior art, coating the CNPS with collagen involves only routine skill in 
Regarding claims 36 and 41, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of claim 39, but Sandford et al. fails to explicitly disclose wherein the CNPs have a size range of about 3-5 nm. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sandford et al. to include wherein the CNPs have a size range of about 3-5 nm, since where the general conditions of the claim are disclosed in the prior art (Para. (0054] the nanoparticles formed have a hydrodynamic diameter ...  less than 5.0 nm or less than about 2.0 nm), discovering the optimum range involves only routine skill in the art.  The motivation of doing so to develop various pharmaceutical compositions using various CNPs.
Regarding claim 42, modified Sandford et al. discloses the method of claim 1, and the pharmaceutical composition of 39, but Sandford et al. fails to explicitly disclose wherein the CNPs are doped with a lanthanide selected from one or more of Europium (Eu), Lanthanum (La), Praseodymium (Pr), Neodymium (Nd), Promethium (Pm), Samarium (Sm), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Homium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu).  
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rademacher et al. and Sandford et al. to include wherein the CNPs are doped with a lanthanide selected from one or more of Europium (Eu), Lanthanum (La), Praseodymium (Pr), Neodymium (Nd), Promethium (Pm), Samarium (Sm), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Homium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu), since where the general conditions of the claim are disclosed in the prior art (See Rademacher et al., page 14 & Sanford et al. Para. [0043] nanoparticles formed 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699